DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/21 has been entered.
 
Response to Amendment
Claims 1-20 are currently pending.  Claims 1-6 and 16-20 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claim 15 is rejected under the following 112 rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regards to claim 15, it is unclear how a single electrode can have four different amounts (i.e. 2.5 mg/cm2, 4.1 mg/cm2, 5.4 mg/cm2, and 7.7 mg/cm2) for the mass of sulfur per unit area.  It is also unclear which mass of sulfur per unit area is positively recited in the claim.

Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Xie et al discloses a method of preparing an active material layer (composite nanosheet for a cathode) comprising the steps of: adding active material particles (transition metal compound precursor) into nanocellulose (first support material) and carbon nanotubes (conductive carbon material) in a solvent, and performing ultrasonic high-speed stirring (sonication) to obtain a uniform dispersion liquid; wherein the mass ratio of active material particles, nanocellulose, and carbon nanotubes is 80:10:10 corresponding to 0.16 g of active material, 0.02 g nanocellulose, and 0.02 g carbon nanotubes (Example 1).
Sun et al teaches the concept of freezing a bacterial cellulose (dispersion liquid
comprising nanocellulose), then placing in a freeze dryer for freeze drying for 3 days,
and then putting the freeze-dried bacterial cellulose into a tube furnace to burn (heat) it
at 900°C under the protection of argon for two hours.
Zou et al discloses a method of preparing a nanometer nickel cobalt-sulphur

cobaltate (NiCo2O4 nanomaterial) in a solvent and adding sodium sulfide (sulfur), pour
into a reaction kettle, wherein the reaction when poured into the reactor is heated up to
90-120°C for 6 hours (360 minutes).
	However, none of the prior art references expressly teach performing sonication at a solution temperature of 0-15°C for 3-15; wherein the nanocellulose has a 2D-nanonetwork structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729